DETAILED ACTION
Statement of Reasons for Allowance	
Claims 21-40 (renumbered as 1-20, for issue) are allowed. 
Independent claims 21, 32 and 38 respectively recites the limitations: 
receiving a selection of a case of the one or more cases; 
partitioning the case into a plurality of parts, and partitioning a part of the plurality of parts into a plurality of slides; 
applying a machine learning model to generate an interactive visualization for the plurality of slides, the machine learning model having been trained by processing a plurality of training images; 
determining image features associated with the plurality of slides; 
determining at least one report for the image features; aggregating a plurality of feature instances of a reportable feature, the reportable feature corresponding to at least one of the images features, into one group: aggregating the at least one report for the image features into a part report; and aggregating at least one part report into a case report.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667